IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-50203
                         (Summary Calendar)



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


                                versus

JAIME EDUARDO ALARCON,

                                         Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                    (USDC No. EP-95-CV-488-H)
                       - - - - - - - - - -

                        September 30, 1996
Before HIGGINBOTHAM, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jaime Eduardo Alarcon appeals from the district court’s order

dismissing his motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255.   Alarcon argues that his guilty plea

was unknowing and involuntary, the factual basis was inadequate to

support his guilty plea, counsel was ineffective because he coerced




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
Alarcon into entering a guilty plea, and the district court erred

in failing to conduct an evidentiary hearing.

      Alarcon failed to establish that his guilty plea, which was

allegedly     based   on    an   unkept      promise,    was    unknowing     and

involuntary.      See United States v. Smith, 915 F.2d 959, 963

(5th Cir. 1990).      The district court's finding that the factual

basis was sufficient to support the plea was not clearly erroneous.

See United States v. Adams, 961 F.2d 505, 508 (5th Cir. 1992).                The

district court did not err in determining that Alarcon’s guilty

plea was not coerced.       See Blackledge v. Allison, 431 U.S. 63, 74

(1977).     Alarcon’s contention that counsel was ineffective for

failing to investigate or file pretrial motions was not adequately

briefed and is thus deemed abandoned.              See Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

The   district    court    did   not   err    in   refusing    to   conduct    an

evidentiary      hearing   because     the    record     is    sufficient     for

determination of Alarcon’s contentions.                 See United States v.

Drummond, 910 F.2d 284, 285 (5th Cir. 1990), cert. denied, 498 U.S.
1104 (1991).

AFFIRMED.




                                       2